OFFICIAL NOTICE FROM COURT OF CRIMINAL APPEALS OF TEXAS
                     P.O. BOX 12308,CAPITOL STATION, AUSTIN, TEXAS 78711


              ©FFSG8AL BUSQMESS *S "K?^^^5ss  -
 3/4/2015    PRIVATE USE H. Hi" ifilll ™°™™™ maro6 2015
 ROBLES, JUAN VALADEZ Tr: Ct. No..CR^9ftsi?06AMA,LEOfrom WRC82.813^-02
 The Court has dismissed your application'for writof habeas corpus without written
 order; the sentence has been discharged* See Exparte Harrington, 310 S.W.3d
452 (Tex. Crim. App. 2010).

                                                                           Abel Ac

                              JUAN                     BLES
                              WHE                  -TDCJW 643655
                              986 QfOUNT
                              PLAI



iAMRSSB     79072            |n|lirli,ijr|n,Hj.}pvIlj,|n.i|||lHH'H'-MHil'l'VM,n